Grant, J.
(after stating the facts). 1. Plaintiff Collins testified that, after the contract was made, he went to his book, and entered it. The court permitted this entry of plaintiffs’ version of the contract to be received in evidence, and also permitted plaintiff Olney, who was not present when the bargain was made, to testify that he, saw it on the book. This testimony was incompetent. Weaver v. Bromley, 85 Mich. 212 (31 N. W. 839); Caldwell v. Bowen, 80 Mich. 382 (45 N. W. 185); Hodges v. Power Co., 109 Mich. 547 (67 N. W. 564.).
2. Plaintiffs were permitted to show by witnesses what •they considered the sheep worth. This was incompetent. There was no dispute as to price. The case is not one for the application of thé rule approved in Short v. Cure, 100 Mich. 420 (59 N. W. 173); Shakespeare v. Baughman, 113 Mich. 551 (71 N. W. 874); and other cases.
3. It was error to permit defendant Shaw, upon cross-examination, to be asked the following question: “You have made money in your business ? ” And also to permit plaintiffs to show what it cost to get the sheep to Buffalo, or what profit defendants made. These things had no legitimate bearing upon the question at issue. They were evidently made use of by counsel in his argument to prejudice the jury.
4' Complaint is made that counsel for plaintiffs, in his argument to the jury, made statements not justified by the record. Inasmuch as the erroneous admission of testi. mony furnished the occasion for the remarks complained of, we need not discuss them.
Judgment reversed, and new trial ordered.
The other Justices concurred.